tikiGINAL                                            11/23/2020


            IN THE SUPREME COURT OF T I I El STATE OF MONTANA                         Case Number: OP 20-0553


                                       OP 20-0553
                                                                            FILED
 JASON ROOD,
                                                                           NOV 2 3 2020
              Petitioner,                                               Bowen Greenwood
                                                                      Clerk of Suprerne Couri
                                                                         St:atc, nf Montan»

       v.                                                          ORDER

 VANCE LAUGHLIN, Warden,

              Respondent.


      Representing himself, Jason Rood has filed a Petition for a Writ of I Iabeas Corpus
with this Court. Upon review of his Petition, we deem it appropriate to require a response.
Therefore,
      IT IS ORDERED that the Attorney General or counsel for the Department of
Correction is GRANTED thirty days from the date of this Order in which to prepare, file,
and serve a written response to the petition for writ of habeas corpus together with any
appropriate documentary exhibits.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Attorney General; to counsel for the Department of Corrections; and to Petitioner
personally.
      DATED this c,2„Sk)
                    '   ')day of November, 2020.



                                                                Justice